  Case 3:19-cv-02087-B Document 147 Filed 09/09/20                 Page 1 of 3 PageID 4737



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

                                               §
 DIANE D. JONES, individually and on behalf §
 of herself and all others similarly situated, §
                                               §
                 Plaintiff,                    §
                                               §
         v.                                    §
                                               §     Civ. No. 3:19-cv-02087-B
 REALPAGE, INC. d/b/a LEASINGDESK §
 SCREENING,                                    §
                                               §
                 Defendant.                    §
                                               §


                PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY

       Plaintiff Diane D. Jones, by and through her undersigned counsel, hereby gives notice of

recent authority that addresses issues under Fed. R. Civ. P. 23 which are the subject of a pending

motion before this Court. Specifically, this Court presently has before it Plaintiff’s Motion to

Certify Class, which is fully briefed. See Docs. 127, 138, 143. The decision in McIntyre v.

RealPage, Inc., 2020 WL 5017612 (E.D. Pa. Aug. 25, 2020) (attached hereto as Exhibit 1) was

issued after the close of class certification briefing, and discusses issues relevant to the pending

motion.

       Like the instant matter, the McIntyre case deals with class allegations under the Fair Credit

Reporting Act section 1681e(b) against RealPage, Inc. with respect to the accuracy of the tenant

screening reports sold by the defendant. The McIntyre case certified a class of consumers with the

same claims at issue in this matter, and the court in McIntyre rejected many of the same arguments

Defendant makes here with respect to the ascertainability of class members, commonalty, and

predominance.

                                                 1
  Case 3:19-cv-02087-B Document 147 Filed 09/09/20                  Page 2 of 3 PageID 4738



        Plaintiff therefore respectfully submits that the McIntyre case further supports her position

in this matter that class certification is warranted.

Dated: September 9, 2020
                                        Respectfully submitted,

                                        FRANCIS MAILMAN SOUMILAS, P.C.

                                         /s/ John Soumilas
                                        John Soumilas (pro hac vice)
                                        David A. Searles (pro hac vice)
                                        Lauren KW Brennan (pro hac vice)
                                        Edward H. Skipton (pro hac vice)
                                        1600 Market Street, Suite 2510
                                        Philadelphia, PA 19103
                                        Telephone: (215) 735-8600
                                        Facsimile:     (215) 940-8000
                                        Email:         jsoumilas@consumerlawfirm.com
                                                       dsearles@consumerlawfirm.com
                                                       lbrennan@consumerlawfirm.com
                                                       eskipton@consumerlawfirm.com

                                        Michael A. Caddell
                                        Cynthia B. Chapman
                                        Amy E. Tabor
                                        Caddell & Chapman
                                        628 East 9th Street
                                        Houston, TX 77007
                                        T: 713.751.0400
                                        E. mac@caddellchapman.com
                                        E: cbc@caddellchapman.com
                                        E: aet@caddellchapman.com

                                        Jim Flegle
                                        Donna Lee
                                        Loewinsohn Flegle Deary Simon LLP
                                        12377 Merit Drive, Suite 900
                                        Dallas, TX 75251
                                        T: 214.572.1700
                                        E: jimf@lfdslaw.com
                                        E: donnal@lfdslaw.com




                                                   2
  Case 3:19-cv-02087-B Document 147 Filed 09/09/20                  Page 3 of 3 PageID 4739



                                      Matthew A. Dooley (0081482)
                                      Stephen M. Bosak, Jr. (0092443)
                                      O’TOOLE, McLAUGHLIN, DOOLEY &
                                      PECORA, CO., LPA
                                      5455 Detroit Road
                                      Sheffield Village, Ohio 44054
                                      Telephone:     (440) 930-4001
                                      Facsimile:     (440) 934-7208
                                      Email:         mdooley@omdplaw.com
                                                     sbosak@omdplaw.com

                                      Edward Y. Kroub
                                      Cohen & Mizrahi LLP
                                      300 Cadman Plaza West, 12th Floor
                                      Brooklyn, NY 11201
                                      T: 929/575-4175
                                      F: 929/575-4195
                                      E: edward@cml.legal

                                      Counsel for Plaintiffs and the Proposed Class

                                      Certificate of Service

        Pursuant to the Federal Rules of Civil Procedure and the Local Rules of the Northern
District of Texas, I hereby certify that this document was filed September 9, 2020, through the
Electronic Case Files system will be sent electronically to the registered participants as identified
on the Notice of Electronic Filing.


Dated: September 9, 2020
                                              /s/ John Soumilas
                                              John Soumilas




                                                 3
